Case 2:03-cr-20091-JDC-KK Document 126 Filed 07/20/21 Page 1 of 3 PageID #: 667




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                           CASE NO. 2:03-CR-20091-02

 VERSUS                                             JUDGE JAMES D. CAIN, JR.

 HERIBERTO MORALES (02)                             MAGISTRATE JUDGE KAY


                               MEMORANDUM RULING

        Before the court is a Motion for Compassionate Release [doc. 122] filed by

 Heriberto Morales, who is serving a term of imprisonment imposed by this court. Mr.

 Morales seeks a reduction in sentence based on his age and health history, in light of the

 COVID-19 pandemic. The government opposes the motion. Doc. 124.

                                              I.
                                       BACKGROUND

        Mr. Morales is an inmate in the custody of the Bureau of Prisons and is currently

 incarcerated at the Federal Correctional Institute at Yazoo City, Mississippi. He is serving

 an eighteen-month term of imprisonment for conspiracy to escape from a federal prison, a

 violation of 18 U.S.C. § 371. That sentence was imposed by this court on November 30,

 2004, but was ordered to run consecutive to the term that Mr. Morales was already serving.

 See docs. 66, 67. Accordingly, his anticipated release date is June 2022.

        In June 2020 Mr. Morales filed a request for release to home confinement, arguing

 that he has served the majority of his combined terms, will soon be eligible for release to a

 residential re-entry center, and is at an increased risk of contracting COVID-19 due to his
Case 2:03-cr-20091-JDC-KK Document 126 Filed 07/20/21 Page 2 of 3 PageID #: 668




 age (56) and preexisting health conditions. Doc. 116. The government opposed the motion,

 arguing that the court lacks authority to order home confinement even under the current

 pandemic. Doc. 119. The court agreed and also rejected Mr. Morales’s arguments that the

 government had violated his rights under the Eighth Amendment, on the grounds that this

 was not the proper venue for a Bivens suit based on complaints about events at FCI Yazoo

 City. Doc. 121.

        Mr. Morales now brings a motion for compassionate release, seeking a reduction in

 his sentence because certain medical conditions place him at an increased risk of

 complications from the COVID-19 pandemic. Doc. 122. The government opposes the

 motion, arguing that Mr. Morales is not entitled to compassionate release and noting that

 he began receiving the Moderna COVID-19 vaccine series in May 2021. Doc. 124.

                                              II.
                                   LAW & APPLICATION

        A sentence of imprisonment may only be modified by the district court in limited

 circumstances. Dillon v. United States, 560 U.S. 817, 825 (2010). The court may reduce a

 term of imprisonment for “extraordinary and compelling reasons” so long as they are

 “consistent with applicable policy statements issued by the Sentencing Commission.” 18

 U.S.C. § 3582(c)(1)(A). Following passage of the First Step Act in 2018, inmates may use

 this provision to directly petition the court for compassionate release.

        Here Mr. Morales cites his preexisting medical conditions and fear of the COVID-

 19 pandemic. As the government shows, however, he received his first dose of the Moderna

 COVID-19 vaccine in May 2021. Doc. 124, att. 1. Even if he has declined his second dose,
Case 2:03-cr-20091-JDC-KK Document 126 Filed 07/20/21 Page 3 of 3 PageID #: 669




 Mr. Morales has the opportunity to be fully protected against the virus by this point. His

 case does not present “extraordinary and compelling reasons” warranting a modification

 of his term of imprisonment.

                                            III.
                                      CONCLUSION

       For the reasons described above, the Motion for Compassionate Release [doc. 122]

 is DENIED.

       THUS DONE AND SIGNED in Chambers on this 20th day of July, 2021.




                    _________________________________________
                               JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
